Case 4:20-cv-02104 Document 6-3 Filed on 07/13/20 in TXSD Page 1 of 1

TION OF CATHIE ADAMS

l. I am over 18 years of age, of sound mind, and in all ways capable of making this
Declaration. The facts stated in this Declaration are within my personal knowledge and are
true and correct. I could and would testify competently to these facts if called upon to do
sO.

Z. I submit this Declaration in support of Hotze et al. motion for a temporary restraining order
in Cause No. 4:20-cv-02104 in the Southern District of Texas.

5 I am the former Chairman of the Republican Party of Texas.

4. I am a delegate to the 2020 Republican Party of Texas State Convention in Houston, Texas.

5. The logistics of pulling together a convention for thousands of delegate in Texas is massive.
The process of planning for the convention is a year-long endeavor that involves
fundraising to cover expenses, expert event personnel, and countless meetings to draw up
contracts for every aspect of the convention.

6. Trying to force convention planners to complete this work in a few days would be like
putting a camel through the eye of a needle. It would be impossible to do all of this work
in a few days in order to move the convention from one site to another.

a The effort to plan the Texas Republican Convention is ultimately worth all of the effort
because it allows each delegate and alternate to participate in the process of self-
governance. This process is core to the success of our Constitutional Republic.

8. The reason we consider ourselves free is because our Constitutional Republic ensures that
every voice can be heard. The Texas Republican Convention is one of the primary ways

that Texas Republicans gather together to express their views and engage in the political
process.

9. If the Houston mayor will not allow the Republican Convention to proceed and refuses to
reason with Texans then legal action is necessary.

I declare under the penalty of perjury that the foregoing is true and correct.

EXECUTED on rulyX3 2020.

  
  
 

  

ZULFIQAR JIWANI
My Notary ID # 12096115

  

 
